        Case 1:15-cr-00536-PGG Document 1073 Filed 03/30/20 Page 1 of 8
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                     March 30, 2020

BY CM/ECF
The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     United States v. Omar Amanat and Irfan Amanat
                       S8 15 Cr. 536 (PGG)

Dear Judge Gardephe:

               The Government respectfully writes in reply to the supplemental letters filed by
defendants Omar Amanat (“Omar”) and Irfan Amanat (“Irfan”) in further support of their post-
conviction and pre-sentencing bail applications in light of COVID-19. (Dkt. 1065-68, 1070-72).
For the reasons set forth below and in the Government’s March 18, 2020 opposition (Dkt. 1064),
the Court should deny Omar’s and Irfan’s motions.

       A.      The Defendants Have Failed to Rebut the Statutory Presumption
               That They Be Detained Pending Sentencing

               Where, as here, a defendant’s request for release was made after his conviction but
prior to sentencing, 18 U.S.C. § 3143 applies. The part of Section 3143 relevant to defendants’
motions provides:

               (a) Release or detention pending sentence. — (1) Except as
               provided in paragraph (2), the judicial officer shall order that a
               person who has been found guilty of an offense and who is awaiting
               imposition or execution of sentence, other than a person for whom
               the applicable guideline promulgated pursuant to 28 U.S.C. § 994
               does not recommend a term of imprisonment, be detained, unless
               the judicial officer finds by clear and convincing evidence that the
               person is not likely to flee or pose a danger to the safety of any
               other person or the community if released under section 3142(b) or
               (c). If the judicial officer makes such a finding, such judicial
               officer shall order the release of the person in accordance with
               section 3142(b) or (c).
        Case 1:15-cr-00536-PGG Document 1073 Filed 03/30/20 Page 2 of 8
                                                                                             Page 2


                “Post-conviction, a defendant no longer has a substantive constitutional right to bail
pending sentencing,” because “the defendant is no longer entitled to the presumption of
innocence.” United States v. Madoff, 316 F. App’x 58, 59 (2d Cir. 2009) (affirming denial of bail)
(internal quotations omitted); accord United States v. Scali, 738 F. App’x 32, 33 (2d Cir. 2018)
(same). “In general, following a [conviction], there is ‘a presumption in favor of detention.’”
United States v. Nouri, 2009 WL 2924334, at *2 (S.D.N.Y. Sept. 8, 2009) (quoting United States
v. Abuhamra, 389 F.3d 309, 319 (2d Cir. 2004)). “Unless the applicable Guidelines would not
call for a term of imprisonment, the court “shall order that a person who has been found guilty of
an offense and who is awaiting imposition . . . of sentence . . . be detained.” Nouri, 2009 WL
2924334, at *2 (quoting 18 U.S.C. § 3143(a)(1)). “Accordingly, § 3143(a) places the burden on
a defendant to demonstrate by clear and convincing evidence that he is not likely to flee or pose a
danger to the safety of others or the community.” Madoff, 316 F. App’x at 59.

                 In its March 18, 2020 opposition to the defendants’ motions (Dkt. 1064), the
Government showed that the defendants had failed to rebut the statutory presumption that they
each be detained pending sentencing because they each have failed to show by “clear and
convincing evidence” that each “is not likely to flee or pose a danger to the safety of any other
person or the community if released.” 18 U.S.C. § 3143(a)(1). The Court has already found that
both defendants are flight risks. (Omar Trial Tr. 7328; Irfan Trial Tr. 946-952). Both defendants
are also plainly dangers to the community in light of their obstructive efforts to present falsified
evidence to the Court to falsely show that certain cooperating witnesses had been paid to testify
against them. (Dec. 11, 2019 Gov’t Ltr. (Dkt. 1049)). See Scali, 738 F. App’x at 33 (“The court
reasonably determined that Scali’s Guidelines range of 87-108 months’ imprisonment was
significant enough to provide an incentive to flee. . . . Additionally, the court reasonably found
that Scali’s perjury conviction makes it difficult to trust his promise that he will not flee. These
factors are more than sufficient to sustain the district court’s judgment.”) (internal citations
omitted); United States v. Rollins, 2020 WL 1482323, at *2 (N.D.N.Y. Mar. 27, 2020) (“As serious
as it is, the outbreak of COVID-19 simply does not override the statutory detention provisions [of
18 U.S.C. § 3143(a)]. In the absence of evidence demonstrating a change in circumstances
concerning Rollins’s status as a flight risk and danger to another person or the community,
detention pending sentence must be maintained”).

                With their most recent letters, the defendants still do not meet their burdens under
Section 3143(a)(1). Omar contends that he is no longer a flight risk because of the difficulties of
international travel and because of his claimed lack of resources (which contradicts his claim that
he has earned hundreds of millions of dollars from his various ventures). (Dkt. 1066; Trial Tr. 167
(Amanat Opening: “He founded a company called Tradescape, and he made a tremendous amount
of money as a very young man.”); id. at 565 (Maiden: “[Omar] told me that in his 20s, early 20s
he had founded a trading company, Tradescape and sold it to E*Trade for a hundred million
dollars, so had a . . . big success there, made a lot of money.”)). Many defendants could make
these same general arguments. Were such arguments sufficient for a defendant to meet his burden,
then the flight-risk prong of the analysis would be effectively eliminated. Notably, Omar does not
address his obstructive conduct that makes plain he is a danger to the community. Irfan addresses
neither prong of the analysis. Because they have failed to meet their burdens of rebutting the
presumption that they be detained, Section 3143(a)(1) requires that they continued to be detained
pending sentencing.
        Case 1:15-cr-00536-PGG Document 1073 Filed 03/30/20 Page 3 of 8
                                                                                              Page 3


       B.      COVID-19 Does Not Justify the Defendants’ Release

            Omar and Irfan make various arguments about the capabilities of MDC to handle
COVID-19, none of which support their release.

               1.      MDC is Capable of Protecting the Health and Safety of Inmates

                Omar and Irfan generally argue that “MDC is not adequately prepared for the
Coronavirus/COVID-19” (Dkt. 1066, at 3), and note that one inmate has now tested positive for
COVID-19 at MDC (Dkt 1068, at 1-2). The Government demonstrated in its initial opposition
that BOP has been preparing for a pandemic flu generally since at least 2012, and for COVID-19
specifically since January 2020. (Dkt. 1064, at 2-3). Again, were Omar’s and Irfan’s arguments
sufficient to meet their burdens, then all inmates in BOP custody would have to be released. That
cannot be the case, and similar arguments are being routinely rejected by courts in this District and
around the country. See, e.g., United States v. Acosta, 19 Cr. 848 (NRB) (S.D.N.Y. Mar. 25, 2020)
(Dkt. 14) (denying pre-sentencing bail application by inmate detained in MCC, where defendant’s
motion “[r]el[ied] mainly on a form letter proffering general reasons to release inmates because of
the spread of the COVID-19 virus”); United States v. Alvarez, 19 Cr. 622 (DLC) (S.D.N.Y. Mar.
24, 2020) (Dkt. 17) (denying pretrial bail application for inmate detained in MCC on controlled
substances charges who had been diagnosed with Hepatitis B); United States v. Bradley, 19 Cr.
632 (GBD) (S.D.N.Y. Mar. 25, 2020) (Dkt. 25) (denying pretrial bail application by inmate
detained in MCC, where defendant was charged with controlled substances and firearm charges,
and had recently experienced a stroke and had high blood pressure); United States v. Rivera, 20
Cr. 6 (JSR) (S.D.N.Y. Mar. 25, 2020) (minute entry) (denying pretrial bail application by inmate
detained in MCC, where defendant was charged with controlled substance charge and had a
childhood history of asthma); United States v. White, 19 Cr. 536 (PKC) (S.D.N.Y. Mar. 25, 2020)
(minute entry) (denying pretrial bail application by inmate detained at Valhalla, where defendant
was charged with controlled substance and Hobbs Act charges, and had history of whooping
cough); cf. United States v. Bonafe, 2020 WL 1467146, at *1 (S.D.N.Y. Mar. 26, 2020) (“The
Court further finds that the impact of COVID-19 on Mr. Bonafe’s ability to review discovery
materials in the law library does not compel his release.”); United States v. Cohen, 2020 WL
1428778, at *1 (S.D.N.Y. Mar. 24, 2020) (“That Cohen would seek to single himself out for release
to home confinement appears to be just another effort to inject himself into the news cycle.”).

                Courts in other districts have similarly rejected such claims. See, e.g., United States
v. Hamilton, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20, 2020) (denying pretrial release from
MDC: “the Bureau of Prisons is taking system-wide precautions to mitigate the possibility of
[COVID-19] infection within its facilities”); United States v. Jackson, 2020 WL 1445958, at *2
(E.D. Pa. Mar. 24, 2020) (denying pre-sentencing release: “Certainly, if I were to entertain this
request [for release because of COVID-19], many other defendants would flood the courts with
similar requests. I also must keep in mind the substantial burden that releasing Defendant and
similarly-situated defendants would place on the U.S. Probation Office at a time when conditions
already are not conducive to such monitoring.”); United States v. Williams, 2020 WL 1434130, at
*3 (D. Md. Mar. 24, 2020) (denying bail after VOSR-violation: “The existence of the present
[COVID-19] pandemic, without more, is not tantamount to a ‘get out of jail free’ card.”); United
States v. Clark, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020) (denying pretrial release: “The
        Case 1:15-cr-00536-PGG Document 1073 Filed 03/30/20 Page 4 of 8
                                                                                               Page 4


court is mindful of the unprecedented magnitude of the COVID-19 pandemic and the extremely
serious health risks it presents. But, in that context, a defendant should not be entitled to temporary
release under § 3142(i) based solely on generalized COVID-19 fears and speculation.”); United
States v. Legard, 2020 WL 1434120, at *2 (D. Md. Mar. 24, 2020) (denying pretrial release: “Even
if that situation changes [and an inmate tests positive for COVD-19 at CDF], the measures taken
at CDF are in compliance with state and federal guidelines regarding protective measures to ensure
the health and safety of persons such as Defendant.”); United States v. Banks, 2020 WL 1450549,
at *1 (D. Neb. Mar. 25, 2020) (denying pretrial release: “I am not convinced the COVID-19
pandemic is a ‘material change of circumstances’ warranting a renewed evaluation of my prior
detention order.”); United States v. Jefferson, 2020 WL 1332011, at *1 (D. Md. Mar. 23, 2020)
(denying pretrial release: “precautionary measures have been implemented at CTF in light of the
COVID-19 pandemic”); United States v. Gileno, 2020 WL 1307108, at *4 (D. Conn. Mar. 19,
2020 (denying motion under 18 U.S.C. § 3582: “With regard to the COVID-19 pandemic, Mr.
Gileno has also not shown that the plan proposed by the Bureau of Prisons is inadequate to manage
the pandemic within Mr. Gileno’s correctional facility, or that the facility is specifically unable to
adequately treat Mr. Gileno.”).1

               2.      Omar’s Health Conditions Do Not Warrant His Release

                Omar asserts that the fact the he suffers from “serious cardiovascular disease and
diabetes” supports his release.2 (Dkt. 1066, at 6-7; Dkt. 1067). While it is true that Omar has
certain health issues that make him a higher-risk inmate, the Government submits that the Court
cannot find, based on Omar’s health conditions, that he is not a risk of flight or a danger to the
community. See 18 U.S.C. § 3143(a)(1). Unfortunately, there are many inmates in BOP custody
who have health problems. Omar’s health conditions (which BOP has managed for the past two-
plus years) are not sufficiently serious to merit his pre-sentencing release, as other courts have
found. See, e.g., Alvarez, 19 Cr. 622 (DLC) (Dkt. 17) (Hepatitis B); Bradley, 19 Cr. 632 (GBD)
(Dkt. 25) (stroke and high blood pressure); Rivera, 20 Cr. 6 (JSR) (Mar. 25, 2020 minute entry)
(childhood history of asthma); White, 19 Cr. 536 (PKC) (Mar. 25, 2020 minute entry) (whooping

1
        Irfan complains about the movement of inmates within MDC, despite BOP’s suspension
of inmate movement. (Dkt. 1068, at 2). BOP has explained the following on its website: “As we
previously described generally, inmate internal movement is suspended with limited exceptions.
This suspension, however, does not mean the BOP has ceased all inmate movements because the
federal judicial system as well as state courts continue to process criminal cases. These movement
exceptions may include, but are not limited to, transfers related to forensic studies, writs, Interstate
Agreements on Detainers (IAD), medical or mental health reasons (including local medical trips),
and RRC placements. To be clear, the BOP may need to move inmates to better manage the
detention bedspace as well as assure that administrative facilities do not become overcrowded
beyond available resources.”           BOP Implementing Modified Operations, available at
https://www.bop.gov/coronavirus/covid19_status.jsp (original emphasis omitted). Accordingly,
the mere fact that inmates are being moved does not mean that the BOP is inappropriately handling
COVID-19.
2
        Notably, Irfan does not even attempt to argue that his personal health is a reason for his
release, nor can he.
        Case 1:15-cr-00536-PGG Document 1073 Filed 03/30/20 Page 5 of 8
                                                                                                Page 5


cough); Hamilton, 2020 WL 1323036, at *2 (“Mr. Hamilton does appear to fall within a higher-
risk cohort should he contract COVID-19; however, he does not suffer from any pre-existing
respiratory issues and his medical conditions appear to have been well managed over the course
of the past fourteen months of incarceration.”); United States v. Martin, 2020 WL 1274857, at *4
(D. Md. Mar. 17, 2020) (“while the record confirms that Martin has disclosed that he suffers from
asthma, high blood pressure, and diabetes, this alone is insufficient to rebut the proffer by the
Government that the correctional and medical staff at CDC are implementing precautionary and
monitoring practices sufficient to protect detainees from exposure to the COVID-19 virus”); Clark,
2020 WL 1446895, at *1 (diabetes); Legard, 2020 WL 1434120, at *2 (asthma); Jefferson, 2020
WL 1332011, at *1 (asthma).

               The Government acknowledges that certain judges in this District have granted bail
to defendants, but each of those cases is distinguishable. In United States v. Raymond Rodriguez
Estrada, 18 Cr. 18 (ALC) (Dkt. 166), Judge Carter granted the defendant’s unopposed motion to
withdraw his guilty plea, where he alleged that his counsel was constitutionally ineffective. The
defendant had been bailed before his guilty plea, and Judge Carter reinstated the defendant’s bail
conditions.

                In United States v. Stephens, 2020 WL 129515515 (S.D.N.Y. Mar. 19, 2020 — a
violation of supervised release proceeding involving a defendant accused of possessing a firearm
while on supervised release — Judge Nathan released a previously detained defendant after finding
that “the strength of the primary evidence relied upon by the Government to demonstrate the
danger the Defendant poses to the community has been undermined by new information not
available to either party at the time of [the prior detention] hearing.” Id. at *1. Specifically, while
the Government had previously argued that the defendant had possessed a loaded firearm in
proximity to drugs, new facts showed that the arresting officer had “identified a different individual
as holding the bag that contained the firearm.” Id. There are no comparable changed
circumstances in the instant case that suggest that the defendants are less of a flight risk or danger
to the community.

                As for the risks to the defendant from the COVID-19 pandemic, Judge Nathan
specifically declined to rule on whether the health risks from the pandemic presented a “compelling
reason necessitating [the defendant’s] release.” Id. at *3 n.3. Rather, the Court found release
appropriate under Section 3142(i) because the defendant had proffered specific, unrebutted facts
demonstrating that the precautions taken by the BOP were impeding his ability to prepare for a
hearing scheduled for March 25, 2020.3 Id. at *3. Here, by contrast, for all the reasons set forth
above, the defendants have not overcome the statutory presumption of dangerousness and risk of
flight, and the Government has met its burden of demonstrating the defendants’ dangerousness

3
       Moreover, it does not appear that Section 3142(i), which is part of the bail statute
addressing “release or detention of a defendant pending trial” (emphasis added), applies to the
defendants, who stand convicted and are presently pending sentence. See United States v. Bolze,
2010 WL 199978, at *2 (E.D. Tenn. Jan. 13, 2010) (“[T]he Court questions the applicability of
[Section 3142(i)] . . . because the Defendant is no longer in ‘pretrial’ detention, rather he is detained
post plea, pending sentencing. Section 3143(a), which governs release or detention pending
sentencing, contains no language providing for temporary release.”) (citing 18 U.S.C. § 3143(a)).
        Case 1:15-cr-00536-PGG Document 1073 Filed 03/30/20 Page 6 of 8
                                                                                            Page 6


and risk of flight. Moreover, unlike the defendant in Stephens — who demonstrated that he was
unable to prepare for a “merits hearing” scheduled just one week in the future — the defendants
have already been convicted and have no upcoming evidentiary hearing or trial for which to
prepare; the defendants’ various post-trial and sentencing motions are fully briefed, and the Court
has not scheduled new sentencing dates.4

               In United States v. Jose Perez, 2020 WL 1329225, at *1 (S.D.N.Y. Mar. 19, 2020),
Judge Engelmayer granted a defendant’s motion for pretrial release because the defendant suffered
from “serious progressive lung disease.” The Court made clear that “this Order should not be
construed as a determination by this Court that pretrial detention is unsafe or otherwise
inappropriate as a general matter or in any other specific case.” Id.

              Here of course, the defendants have been detained post-conviction and pre-
sentencing — and are thus subject to 18 U.S.C. § 3143; Omar has not shown that his specific health
conditions militate in favor of his release; Irfan has not pointed to any health conditions that
support his motion; and both defendants face substantial prison sentences.

               3.      Irfan’s Detention Does Not Violate the Eighth Amendment

               Irfan argues that his post-conviction and pre-sentencing detention violates the
Eighth Amendment. (Dkt. 1068, at 3-4). In making the argument, Irfan ignores the controlling
precedent which requires a showing of “deliberate indifference” by prison officials in order to
show an Eighth Amendment violation related to conditions of confinement. Helling v. McKinney,
509 U.S. 25, 30 (1993). Helling and other cases cited by Irfan make clear that the Eighth
Amendment is only violated where prison officials have taken some action that exposes the
detainee to increased risk of harm and were deliberately indifferent to the consequences of their
actions. See, e.g., id. at 35 (prison officials permitted detainee to be housed in close proximity to
cigarette smoking); Allen v. Kramer, 2016 WL 4613360, at *10 (E.D. Cal. Aug. 17, 2016) (prison
officials approved construction of prison facility in an area “known to be hyper-endemic for Valley
Fever”). Irfan’s motion, however, is devoid of any suggestion that his conditions of confinement
have been made more dangerous by the deliberately indifferent actions of the BOP. To the
contrary, the BOP has been actively preparing for the present COVID-19 outbreak for months.
Moreover, the defendant’s detention is no different from the thousands of other inmates in federal
custody, and Irfan sets forth no additional measure short of his release that would ameliorate his
Eighth Amendment concerns. Were Irfan’s argument credited, then every prisoner in BOP custody
would have to be released under the Constitution. That cannot be the case.

               4.      The Attorney General’s March 26, 2020 Memorandum
                       Does Not Support the Defendants’ Release

            The defendants also argue that the Attorney General’s March 26, 2020
memorandum to BOP (the “AG Memo”) supports sentencing release. (Dkt. 1071, 1072). The AG

4
       Notably, Judge Caproni recently rejected a similar argument. See Bonafe, 2020 WL
1467146, at *1 (“The Court further finds that the impact of COVID-19 on Mr. Bonafe’s ability to
review discovery materials in the law library does not compel his release.”).
        Case 1:15-cr-00536-PGG Document 1073 Filed 03/30/20 Page 7 of 8
                                                                                             Page 7


Memo applies to defendants who have been sentenced, and the applicable statutory framework is
18 U.S.C. § 3582(c), which permits the BOP or a defendant, in certain circumstances, to make a
motion to the Court to modify a previously imposed sentence. See COVID-19 — Department of
Justice Priorities, available at https://www.justice.gov/ag/page/file/1258676/download. Here, as
noted, the applicable statutory framework is 18 U.S.C. § 3143. In any event, the “non-exhaustive
list of discretionary factors” set forth in the AG Memo do not support the defendants’ claims:

                Age and vulnerability of the inmate to COVID-19, in accordance with CDC
guidelines. Citing his March 26, 2020 letter (Dkt. 1068), Irfan argues that because he is “diabetic
and has been treated for a heart condition while in custody of the BOP,” he has satisfied this factor.
(Dkt. 1071, at 2). Irfan’s prior submissions make no mention of any purported medical conditions,
nor has Irfan provided any support for these new claims. The Government notes that BOP has not
designated Irfan to be a higher-risk inmate. As noted above, the Government does not believe that
Omar’s health conditions satisfy this factor.

               The security level of the facility currently holding the inmate, with priority given to
inmates residing in low and minimum security facilities. Because the defendants have yet to be
sentenced, BOP has not yet designated them to a facility.

                The inmate’s conduct in prison, with inmates who have engaged in violent or gang-
related activity in prison or who have incurred a BOP violation within the last year not receiving
priority treatment. The Government is not presently aware, one way or another, of issues with
Irfan’s conduct while in custody. The Government notes that Omar has engaged in obstruction of
justice while in BOP custody.

              The inmate’s score under PATTERN, with inmates who have anything above a
minimum score not receiving priority treatment. The Government’s understanding is that because
the defendants have not been sentenced, they do not have scores under PATTERN, the Prisoner
Assessment Tool Targeting Estimated Risk and Need.

               Whether the inmate has a demonstrated and verifiable re-entry plan that will
prevent recidivism and maximize public safety, including verification that the conditions under
which the inmate would be confined upon release would present a lower risk of contracting
COVID-19 than the inmate would face in his or her BOP facility. Irfan argues that because he has
proposed a bail package and because he intends to live with his parents, he has satisfied this
condition. As noted above, the Government submits that both defendants have failed to rebut the
presumption that they present a risk of flight and danger to the community.

                 The inmate’s crime of conviction, and assessment of the danger posed by the inmate
to the community. While the Government acknowledges that the defendants have been convicted
of non-violent crimes, the Government again notes that the Court has found that the defendants
pose a risk of flight. They have also each demonstrated that they are dangers to the community by
engaging in obstructive conduct.

               Accordingly, even if the AG Memo were applicable to the defendants,
consideration of the factors does not support their post-conviction and pre-sentencing release.
       Case 1:15-cr-00536-PGG Document 1073 Filed 03/30/20 Page 8 of 8
                                                                                        Page 8


       C.     Conclusion

              Accordingly, the Court should deny Omar’s and Irfan’s motions for post-
conviction and pre-sentencing bail, under 18 U.S.C § 3143(a)(1).

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney


                                           By:           /s/
                                                  Joshua A. Naftalis
                                                  Andrea M. Griswold
                                                  Daniel M. Tracer
                                                  Assistant United States Attorneys
                                                  (212) 637-2310/1205/2329

cc:    Defense Counsel (via ECF)
